The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
This action is a response to communication of January 3, 2022.   By amendment of January 3, 2022, the Applicant amended claims 1, 2, 11, 12, 18-22 and added new claims 31-37 to emphasize the distinguishable features of the instant invention. Claims 5-6, 10, 14-17, 25-30 were canceled. Therefore, claims 1-4, 7-9, 11-13, 18-24, 31-37 are currently active in the application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2021, was filed after the mailing date of the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The Applicant discloses an electronic device with a microphone array, which is not shown by the prior art of the record. The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, 18,  33: “An electronic device comprising: a microphone array; a touch event identifier to: analyze signal data generated by microphones of the microphone array to detect a touch on a surface of the electronic ; identify an audible sound event in signal data corresponding to signals output by microphones of the microphone array; identify a surface vibration event in the signal data, the surface vibration event indicative of vibrations of a surface of the electronic device in a frequency range different than a frequency range associated with the audible sound event; and detect a touch on the electronic device based on the identification of the audible sound event and the surface vibration event; a gesture detector to correlate the touch with a gesture; a user input mapper to map the gesture to a user input; and a processor to cause the electronic device to respond to the user input.”,  as illustrated at least in Figure 9 and described in paragraphs [0100-0108] of the instant published specification US Patent Publication 2020/0326843 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692